Citation Nr: 1747357	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1984 to August 1988 and in the United States Army from April 1989 to September 
1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction lies with the RO in Baltimore, Maryland.

This appeal was previously before the Board in September 2015, and most recently in September 2016, in which the Board remanded the case for additional development.

In a June 2017 rating decision, the RO granted the Veteran's claim for service connection for a rash in the groin and/or legs.  Since this rating decision represented a total grant of benefits sought on appeal for this issue, this issue is considered resolved in full and is no longer before the Board.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered before the Board in adjudicating this matter.


FINDING OF FACT

The Veteran has a disability, manifested by insomnia, to include depression and/or dysthymic disorder which is related to his service connected PTSD.




CONCLUSION OF LAW

The criteria for service connection for a disability, manifested by insomnia, to include depression and/or dysthymic disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.             §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Below, the Board grants service connection for insomnia, to include depression and/or dysthymic disorder.  In light of this favorable action, discussion of whether VA has met its duties of notification and assistance is not required with respect to that claim, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

The Veteran seeks entitlement to service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

The Veteran seeks service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder.

The Veteran is currently service connected for PTSD, which is currently evaluated at 70 percent disabling.  Entitlement to individual unemployability was also granted effective February 2014, the date that the Veteran last worked.

An April 1997 VA record reflects that the Veteran reported having had insomnia since returning from the Persian Gulf.  He reported difficulty both falling asleep and then awakening after an hour or two.  He also reported that he dreamt about war and had a depressed mood at times.  The April 1997 record also reflects a diagnosis of insomnia.  Subsequent clinical evidence, dated in 1997 reflects that the Veteran reported a pattern of sleeplessness and depression and recurrent memories of Desert Storm.

A June 1997 statement from the Veteran's mother reflected her opinion that the Veteran suffered from sleepless nights, depression, and other difficulties.

A July 1997 VA examination is of record.  The record reflects that the Veteran reported developing symptoms of depression, insomnia, muscle spasms, and headaches in Saudi Arabia.  He complained of a low energy level and longstanding insomnia ever since returning from Desert Storm.  He had nightmares and was grumpy and short-tempered.  The examiner noted that the Veteran had long-standing difficulties with his sleep, had a history of PTSD, and was being seen by a private psychiatrist.  The examiner diagnosed the Veteran with dysthymic disorder.

Records dated from October 1994 to March 1995 reflect that the Veteran had continued anxiety, depression, and insomnia, as also confirmed in a December 1999 record.

A May 2003 statement from the Veteran's spouse noted that the Veteran told her that he was depressed and included mention that he sleeps too much or cannot sleep and is violent.

A 2009 statement from the Veteran's spouse reflected that he has night sweats, is violent in his sleep, sleep walks, and wets the bed while sleeping.  

The Veteran was diagnosed with PTSD in 2010.

A September 2012 VA examination report reflected that the Veteran had "ongoing alcohol use that can cause mood symptoms similar to those he is experiencing from the PTSD.  The alcohol use can also exacerbate symptoms of insomnia . . . "  The examiner opined, in part, that the Veteran's symptoms of anxiety and depression were symptoms of his PTSD.  

Records dated in 2013 and 2014 reflect diagnoses of insomnia and adjustment disorder.

In a September 2015 remand, the Board instructed the examiner to opine whether the Veteran had a diagnosis of insomnia that was chronically aggravated by his service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.  The Board further instructed the examiner, if aggravation was present, to indicate, to the extent possible, the approximate level of baseline insomnia prior to aggravation, to cite the specific periods of aggravation due to alcohol abuse, and to opine as to whether alcohol use was as likely as not due to service-connected PTSD, to nonservice connected PTSD from a post-service electrocution, or another reason.

The Veteran was afforded a VA examination to determine the nature and etiology of his insomnia in November 2015.  In the examination report, the examiner opined that the Veteran's insomnia clearly and unmistakably existed prior to his active duty service, but did not explain this finding or his later finding that a condition that clearly and unmistakably predated active duty service could be a "hallmark symptom" of PTSD, as opposed to a separate diagnosis, when there is no evidence that the Veteran suffered from PTSD prior to active duty service.  The examiner also opined that it was more likely than not that the Veteran's PTSD aggravated his insomnia, but did not comply with the Board's instructions to differentiate between service-connected and non-service connected PTSD, to establish a baseline level of insomnia, or to cite specific periods of aggravation due to alcohol use.

The Board remanded the claim in September 2016.  In the remand directives, the Board instructed the examiner to identify whether the Veteran had a current diagnosis of a disorder marked by insomnia or to identify whether insomnia was a symptom of the Veteran's service-connected PTSD.  The Board also instructed the examiner to discuss and clarify the finding in the November 2015 VA examination which indicated that the Veteran's insomnia clearly and unmistakably existed prior to his service.

The Veteran was afforded a VA examination in February 2017.  In the examination report, the examiner noted that the Veteran continued to meet the criteria for PTSD.  The examiner then stated, "It is unclear the purpose of the current evaluation . . . there was an apparent issue about insomnia, although the insomnia is clearly a part of the PTSD."  In an addendum, dated in April 2017, the examiner stated that "the Veteran's symptoms of insomnia are related to his PTSD and best explained by the diagnosis of PTSD rather than a separate diagnosis of insomnia."

The Board finds that service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder is warranted.  

The most probative evidence is in the form of the February 2017 examination report and April 2017 addendum.  In the April 2017 addendum, the examiner's opinion demonstrates that the Veteran's insomnia is related to his service-connected PTSD.  In interpreting this opinion, the Board finds that the disability was most likely caused by or was a result of his service-connected PTSD.  Also, the prior September 2012 VA examination report shows that the Veteran's depression variably diagnosed as dysthymic disorder is caused by the PTSD.  Accordingly, service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder is warranted.  


ORDER

Entitlement to service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


